Ransom, S.
Section 816 of the Code of Civ. Pro., as it stood - previously to the enactment of chaji. 441 of. the Laws of 1889, prescribed that its third subdivision should operate as a limitation and restriction upon the first subdivision of § 815, and thus plainly recognized that said first subdivision would have conferred by its terms jurisdiction upon the marine (now city) court to entertain an action against an executor or administrator in the absence of such limitation or restriction. The limitation has been removed by the chapter mentioned, and I have no doubt that since the city court, which has succeeded to the jurisdiction of the marine court, had complete power to render the judgments which have been attacked.
Application granted.